PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

WOOD, HERRON & EVANS, LLP
2700 CAREW TOWER
441 VINE STREET
CINCINNATI, OH 45202




In re Application of Ohio University
Appl. No.: 16/783,460
Filed: 6 Feb 2020
For:  TEST DEVICE AND METHOD TO DETERMINE LOW TEMPERATURE THERMAL CRACKING OF COMPOSITE MATERIALS
::::::::


WITHDRAWAL FROM ISSUE
    37 CFR 1.313


The purpose of this communication is to inform you that the above identified application is being withdrawn from issue pursuant to 37 CFR 1.313.

The application is being withdrawn to permit reopening of prosecution.  The reasons therefor will be communicated to you by the examiner.

U.S. Patent and Trademark Office records reveal that the issue fee and the publication fee have not been paid.  If the issue fee and the publication fee have been submitted, the applicant may request a refund, or may request that the fee be credited to a deposit account.  However, applicant may wait until the application is either again found allowable or held abandoned.  If the application is allowed, upon receipt of a new Notice of Allowance and Fees Due, applicant may request that the previously submitted issue fee and publication fee be applied toward payment of the issue fee and publication fee in the amount identified on the new Notice of Allowance and Issue and Publication Fee Due.  If the application is abandoned, applicant may request either a refund or a credit to a specified Deposit Account.

The application is being forwarded to the examiner for action.  Any questions regarding this letter please contact Supervisory Patent Examiner Lisa Caputo at 571-272-2388.

___/TASHIANA R ADAMS/      Director, Technology Center 2800                                                                                                                                                                                                  ____________________
Tashiana Adams
Director
Patent Examining Technology Center 2800/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855                                                                                                                                                                                                        cc: lc, ds    /Darren Schuberg/